Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-15-00706-CR

                                   Barry Arthur BROWN,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR7118A
                          Honorable Philip Kazen, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED September 7, 2016.


                                              _____________________________
                                              Jason Pulliam, Justice